 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ROCKY MOUNTAIN FARMERS UNION,                              Lead Case No. 1:09-cv-02234-LJO-BAM
12   et al.,
                                                                Consolidated with Case No. 1:10-CV-00163-
13                                            Plaintiffs,       LJO-BAM
                                                                ORDER DISMISSING, AS MOOT,
14                  v.                                          PLAINTIFFS’ CLAIMS AGAINST THE
                                                                ORIGINAL AND 2012 LOW CARBON
15                                                              FUEL STANDARDS
     RICHARD W. COREY, in his official
16   capacity as Executive Officer of the                       Hon. Lawrence J. O’Neill
     CALIFORNIA AIR RESOURCES BOARD,                            U.S. District Judge
17
                                             Defendant.
18

19   AMERICAN FUELS AND
     PETROCHEMICAL MANUFACTURERS
20   ASSOCIATION f/k/a NATIONAL
     PETROCHEMICAL & REFINERS
21   ASSOCIATION, et al.,
22                                            Plaintiffs,
23                  v.
24
     RICHARD W. COREY, in his official
25   capacity as Executive Officer of the
     CALIFORNIA AIR RESOURCES BOARD,
26   et al.,
                                        Defendants.
27

28
                                                            1
         Order Dismissing, As Moot, Plaintiff’s Claims Against the Original and 2012 Low Carbon Fuel Standards
                                               (1:09-cv-02234-LJO-BAM)
 1        Pursuant to the Ninth Circuit’s January 18, 2019 decision and February 11, 2019 mandate

 2   in this case, the Ninth Circuit has vacated this Court’s previous judgment concerning claims by

 3   the American Fuel & Petrochemical Manufacturers plaintiffs (Case No. 1:10-CV-00163-LJO-

 4   BAM) against the original Low Carbon Fuel Standard (which took effect in 2011) and its 2012

 5   amendments. See Rocky Mountain Farmers Union v. Corey, 913 F.3d 940, 950-951 (9th Cir.

 6   2019). Pursuant to the Ninth Circuit’s decision and mandate, this Court dismisses these claims as

 7   moot. See id. The Clerk of Court is directed to CLOSE THIS CASE.

 8
     IT IS SO ORDERED.
 9

10      Dated:     March 1, 2019                                /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
         Order Dismissing, As Moot, Plaintiff’s Claims Against the Original and 2012 Low Carbon Fuel Standards
                                               (1:09-cv-02234-LJO-BAM)
